       Case 1:21-cv-00340-BMC Document 1-1 Filed 01/21/21 Page 1 of 4 PageID #: 13


                                                                      U.S. DEPARTMENT OF JUSTICE
                                                                      Federal Bureau of Prisons
                                                                      Metropolitan Detention Center


                                                                     80 29th Street
                                                                     Brooklyn, New York 11232




      January 19, 2021


     Chief Judge Roslynn R. Mauskopf
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201


                    Re:       Administrative Order No. 2020-14


     Dear Chief Judge Mauskopf:

           The Court has ORDERED that the MDC and MCC respond to concerns about the
     institutions’ response to the COVID-19 pandemic. Specifically, the Court asked about protocols for
     screening and testing inmates, staff and others entering or leaving each facility; the number of
     inmates tested and the number of positive tests; the number of staff and/or others testing positive;
     and all efforts undertaken to mitigate the spread of COVID-19 both generally and in response to
     any symptomatic inmate(s) and/or positive test(s).

          Staff have been tasked with screening each and every staff member who walks in the door at
     both facilities. Specifically, every staff member’s temperature is taken, and the staff member is asked
     to answer several questions on a screening form. If the staff member has a fever or answers yes to
     any of the questions, a medical professional can deny entry to the institution.

          Medical staff are also screening new inmate arrivals1 to the institution. Staff who are
     conducting the screening are required to wear appropriate personal protective equipment (PPE) in
     accordance with guidance promulgated by the Centers for Disease Control and Prevention (CDC).
     Inmates with a temperature greater than, or equal to, 100.4 degrees, or with overt respiratory
     symptoms, are placed in isolation. New arrivals with a temperature of less than 100.4 degrees are
     placed in quarantine for fourteen days as a precautionary measure.

           All new commitments are tested for COVID-19 upon entry. Those who are symptomatic are
     placed in isolation pending the test result. Those who are asymptomatic are placed in quarantine for
     fourteen days. New commitments are not released to general population without a negative test
     result. Inmates leaving either BOP facility are also screened and tested prior to leaving, unless they

1   This includes inmates who have left the institution and returned—e.g., from a medical trip in the community.
      Case 1:21-cv-00340-BMC Document 1-1 Filed 01/21/21 Page 2 of 4 PageID #: 14




    The Honorable Roslynn R. Mauskopf
    January 19, 2021
    Page 2

     are an immediate release.2 All inmates who are being transferred or released are placed in quarantine
     for fourteen days prior to leaving the institution to ensure the safety of other inmates, staff and the
     community.

          If an inmate tests positive, the housing unit(s) where the inmate was housed is/are placed on
     quarantine status. The Health Services department conducts contact tracing where inmates have
     been quartered within the last 48 hours before testing positive and initiate isolation procedures to
     mitigate possible spread. Inmates who test positive for COVID-19 are isolated for fourteen days,
     then re-tested to ensure a negative COVID-19 test result before being reintegrated into their cohort.


             Any inmate currently in BOP custody who presents with COVID-19 like symptoms is
     assessed by institution health services staff. An inmate exhibiting symptoms consistent with
     COVID-19 will be placed in isolation. The remainder of the inmates on his or her unit will be
     quarantined to ensure additional inmates do not develop symptoms. Inmates who are in
     medical isolation will be evaluated by health services staff at least once a day. They will be
     removed from isolation status upon two consecutive negative test results. The inmates on a
     medically quarantined unit will undergo wellness and temperature checks twice a day to ensure
     additional inmates do not develop symptoms. The unit will be released from quarantine if the
     original symptomatic inmate’s test result is negative, or after 14 days elapses with no additional
     inmates developing symptoms.


              On April 1, 2020, the BOP enacted a national 14-day action plan to, among other
     things, increase social distancing in the facilities. Specifically, inmates in every institution are to
     be secured in their assigned cells. Since April 13, 2020, the BOP has continued to extend its
     April 1, 2020 action plan, with minor and gradual changes to reflect developments in the CDC
     and public health official guidance. At MDC and MCC, inmates will continue to be released
     from their cells several days per week in order to shower, use the phones, utilize the
     TRULINCs system, review discovery, and engage in recreation. This will continue to be done
     in small groups and social distancing has been required. Inmates are also required to wear their
     masks when they are out of their cells. The national action plan does not, however, affect the
     provision of legal phone calls. Inmates will still be taken out of their cells for legal phone calls.


            Inmate orderlies continue to clean the common areas of all housing units, and inmates
     have been instructed to continue to wipe down and sanitize their living quarters.


             MCC and MDC unit team staff and officers are available to the inmate population to
     address any and all issues, including medical concerns, property concerns, and/or food related
     issues. Unit team staff are providing legal calls to attorneys. Additionally, any inmate can also
     request medical care from health services providers when they make rounds on the housing

2Accordingly, if and when the numbers of inmates tested seems to increase dramatically, it likely coincides with the arrival of
new commitments to either facility, or transfer or release of inmates from the facilities.
      Case 1:21-cv-00340-BMC Document 1-1 Filed 01/21/21 Page 3 of 4 PageID #: 15




    The Honorable Roslynn R. Mauskopf
    January 19, 2021
    Page 2

     units.

           All staff are required to wear the appropriate personal protective equipment (PPE), to include
     masks, on a daily basis. Each staff member has been trained on proper donning and doffing
     techniques. Additionally, each staff member is offered a mask, on a daily basis, upon entrance into
     the facility. The Executive staff and supervisors monitor the wearing of appropriate PPE by staff
     through daily rounds, informational emails, and conference calls. All staff are screened when
     entering the institution. Staff must pass routine screening questions, and their temperatures are
     taken. Staff are not permitted to enter the institution if they fail any of the screening procedures.


           Please be advised that the following numbers constitute a running tally, which began on
     March 13, 2020.


          With regard to the numbers as of January 19, 2021, for MDC3:


              Inmates Tested: 5,319
              Inmates Positive: 2294
              Inmates in Isolation: 49
              Inmates Hospitalized: 0
              Inmate Deaths: 0
              Staff Positive: 92
              Staff Recovered: 71
              Staff Hospitalized: 2


          With regard to the numbers as of January 19, 2021 for MCC:

              Inmates Tested: 2,905
              Inmates Positive: 84
              Inmates Hospitalized: 1
              Staff Positive: 58
              Staff Recovered: 52



3
   The additional positive results since the last letter, are the results of continued extensive testing of the individuals in
affected unit and additional testing of the institution.
4 In light of the developing situation, legal visiting at MDC Brooklyn remains suspended. We are now in the second phase of

the process, in that we are re-testing inmates at this time. Re-testing results are the reasoning for a slight increase. The results
are from one unit.
  Case 1:21-cv-00340-BMC Document 1-1 Filed 01/21/21 Page 4 of 4 PageID #: 16




The Honorable Roslynn R. Mauskopf
January 19, 2021
Page 2

                                          Respectfully submitted,


                                          /s/

                                          H.
                                          Tellez
                                          Warden
                                          MDC Brooklyn


                                         /s/

                                          M. Licon-Vitale
                                          Warden
                                          MCC New York
